         2:19-cr-20015-SEM-TSH # 17            Page 1 of 1                                              E-FILED
R&R (9/28/2011)                                                         Thursday, 18 April, 2019 03:13:06 PM
                                                                               Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                                              for the
                                     Central District of Illinois

UNITED STATES OF AMERICA                      )
                                              )
                       vs.                    )        Case Number: 19-20015
                                              )
WILLIAM M. BELL                               )

         REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

         The United States of America and the Defendant having both filed a written consent,

appeared before me pursuant to Rule 11(c)(1)(C), Fed. R. Crim. P. and CDIL Rule 72.1(A)(24).

The Defendant conditionally entered a plea of guilty to Counts 1, 2, and 3 of the Indictment

pursuant to Rule 11(c)(1)(C) and waived his interest and consented to the forfeiture allegations.

After cautioning and examining the Defendant under oath concerning each of the subjects

mentioned in Rule 11, I determined that the conditional guilty pleas were knowing and voluntary

as to each count, and that the offenses charged are supported by an independent factual basis

containing each of the essential elements of such offenses. I therefore recommend that the

conditional pleas of guilty be accepted, that a pre-sentence investigation and report be prepared,

and that the Defendant be adjudged guilty and have sentence imposed accordingly. The Court

defers a recommendation of acceptance or rejection of the Plea Agreement until the District Judge

has had an opportunity to review the Presentence Report.


  4/18/2019                                            s\ Tom Schanzle-Haskins
Date                                                   TOM SCHANZLE-HASKINS
                                                       UNITED STATES MAGISTRATE JUDGE


                                              NOTICE

       Failure to file written objections to this Report and Recommendation within fourteen (14)
days from the date of its service, being the Court's electronic service, shall bar an aggrieved party
from attacking such Report and Recommendation before the assigned United States District
Judge. 28 U.S.C. 636(b)(1)(B).
